Citation Nr: 1032780	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-36 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Calvin W. Hansen, Attorney At 
Law


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107 (a)(2) (West 2002); 38 C.F.R. § 20.900 (c) (2009).  


FINDING OF FACT

Throughout the appeal the Veteran's posttraumatic stress disorder 
(PTSD) was manifested by the following symptomatology:  casually 
dressed; neatly groomed; good personal hygiene; appeared 
cooperative; good eye contact; appropriate interactions; provided 
direct responses to questions; speech that was "somewhat glad," 
with a normal rate and rhythm; intact language; no impairment 
communication; euthymic affect; no perceptual disturbances; no 
abnormal thought process associations; no abnormal thought 
content; fair insight; good judgment; average fund of knowledge; 
no obsessive or ritualistic behaviors; no panic attacks; no 
impulsivity in spending money; denied suicidal or homicidal 
ideations, intent, or plan; denied feelings of hopelessness and 
despair; denied anxious, repetitive, or critical thoughts; denied 
having goals for the future; denied exhibiting a pattern of 
impulsive acts or risky behaviors; abnormal orientation, mood, 
and consciousness; nightmares; being constantly on guard, 
watchful, and/or easily startled; irritability; restless sleep; 
excessive nocturnal motor movements; familial reports of him 
being "withdrawn" and that he self-isolates; feeling as though 
he needed to sit with his back to the wall at restaurants; 
feelings of being "panicky" in crowds; avoidance of news 
reports; some dysphoric feelings; avoided busy stores;  intrusive 
recollections; avoided discussions concerning inservice events; 
opted to work the night shift to avoid interaction with people; 
and concentration problems.

CONCLUSION OF LAW

An initial evaluation of 10 percent, but not more, for PTSD is 
warranted throughout the pendency of this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.
§ 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for 
PTSD arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's service treatment records and 
his identified VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been 
afforded a VA examination that is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the examiner took into account the Veteran's 
statements and treatment records, which allowed for a fully-
informed evaluation of the claimed disability.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran service on active duty from May 2001 to 
May 2005.  In February 2008, the Veteran submitted a claim of 
entitlement to service connection for PTSD, which was denied in 
May 2008.  In March 2009, service connection was granted and a 
noncompensable evaluation was assigned thereto, effective 
February 27, 2008.  The Veteran perfected an appeal of this 
decision seeking an initial compensable evaluation for his 
service-connected PTSD.  This claim was certified to the Board 
for appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated as 10 percent 
disabling when it is productive of occupational and social 
impairment due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress; or symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 71-80 indicates that, if 
symptoms are present, they are transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating after 
family argument) and reflects no more than slight impairment in 
social, occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  A GAF score of 61-70 
reflects some mild symptoms, such as depressed mood and mild 
insomnia, or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.  A GAF score of 51-
60 indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  Id.  A GAF score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

In November 2007, a primary care assessment that included a 
mental status examination, demonstrated abnormal findings with 
respect to the Veteran's orientation, mood, and consciousness.  
Late in that same month, the Veteran reported nightmares and 
being constantly on guard, watchful, and/or easily startled.

In December 2007, the Veteran underwent a mental health 
consultation.  He reported that he worked as a welder, that he 
was married, and that he and his spouse lived with the Veteran's 
mother.  He reported having friends and family living in the 
area.  The Veteran also reported irritability; restless sleep; 
excessive nocturnal motor movements; familial reports of being 
"withdrawn" and self-isolation; feeling as though he needed to 
sit with his back to the wall at restaurants; feelings of being 
"panicky" in crowds; and avoidance of news reports.  The 
Veteran asserted that these symptoms affected his personal 
relationships in that he tended to keep to himself.  He denied 
suicidal ideations, intent, or plan; denied feelings of 
hopelessness and despair; denied anxious, repetitive, or critical 
thoughts; denied having goals for the future; and denied 
exhibiting a pattern of impulsive acts or risky behaviors.

Later in December 2007, the Veteran was evaluated for excessive 
nighttime motor activity.  The Veteran's spouse reported that he 
would thrash about while in bed, call out, and occasionally 
injure her in the form of bruising.  The Veteran stated that he 
had no memory of any of these events.  He denied any history of 
nightmares, soaking sweats, and feeling dysphoric.  The Veteran 
reported some dysphoric feelings related to an inservice 
incident, but he did not elaborate further.  The Veteran also 
reported that he worked as a welder on a full-time basis.  A 
mental status examination demonstrated that the Veteran was 
casually dressed; neatly groomed; appeared cooperative; was 
oriented in all 3 phases; speech that was "somewhat glad," with 
a normal rate and rhythm; intact language; euthymic affect; no 
perceptual disturbances; no abnormal thought process 
associations; no abnormal thought content; no suicidal or 
violence ideations; fair insight; good judgment; memory that 
appeared to be intact, but was not formally tested; and an 
average fund of knowledge.  The diagnosis was sleep disturbance, 
not otherwise specified.

In November 2008, the Veteran asserted that he experienced 
restless sleep; excessive nocturnal motor movements; nightmares; 
and discomfort and nervousness in large crowds.  The Veteran also 
asserted that he avoided busy stores and opted to work the night 
shift to avoid interaction with people.

In June 2008, a mental status examination resulting in abnormal 
findings with respect to his orientation, mood, and 
consciousness.

In March 2009, the Veteran underwent a VA examination to 
ascertain the presence of PTSD and, if present, the severity and 
etiology thereof.  At the time of the examination, the Veteran 
was 25 years old with no history of medical or mental health 
issues prior to his active duty service.  After his active duty 
service, he worked as a mechanic and enrolled in trade school, 
but dropped out because "he knew the information."  After 
moving to a different State, the Veteran reported ongoing work as 
a mechanic, not losing time from work, and having no problems 
with performance.  Overall, the Veteran reported full-time 
employment since his active service discharge.  The Veteran and 
his spouse got married in August 2007 and that he and his spouse 
were experiencing "severe" financial distress due to his 
spouse's medical condition.  The Veteran reported having "good" 
friendships, including with co-coworkers, and that he keeps in 
touch with fellow service members.  The Veteran socialized with 
friends 2 to 3 times per week and reported enjoying tracker 
pulls, watching sporting events, fishing, camping, and hunting.  
The Veteran denied any substance abuse.  The Veteran also denied 
any prior mental health treatment or counseling.  The Veteran 
reported a "variable range" of PTSD symptoms that occurred 
twice per month.  The symptoms included "recollections," 
avoidance of discussions concerning inservice events, nightmares, 
and short-term memory loss.  A mental status examination 
demonstrated the following constellation of symptoms:  no 
impairment of thought processes or communication; good eye 
contact; appropriate interactions; direct responses to questions; 
no suicidal or homicidal ideations or plans; good personal 
hygiene; fully oriented to person, place, and time; subjective 
reports of short-term memory and concentration problems; no 
obsessive or ritualistic behaviors; speech within normal limits; 
no panic attacks; no impulsivity in spending money; periodic 
sleep disturbances, but only when he sleeps at night; nightmares; 
startled by horns; intrusive recollections of inservice events; 
nocturnal motor movements; avoidance of inservice memories; and 
avoidance of large groups.  The diagnosis was PTSD, mild, and a 
GAF score of 75 was assigned.  The examiner then opined,

[The Veteran] has signs and symptoms of PTSD 
that are mild[,] but his functioning at work and 
in his relationships is generally satisfactory.

He experiences symptoms of some recollections 
... avoidance of discussion of Iraq and some 
reported short[-]term memory issues.

[The Veteran] has been continually employed 
full[-]time in his present job as a truck 
mechanic for 15 months.  He does not report any 
missed days or absences from work due to PTSD.  
He reports no discipline problems at work and 
indicates that he is considered to perform well 
on the job.

At home, [the Veteran] has been married since 
August 2007 and describes a good relationship 
with his [spouse].  He said that his [spouse] is 
unable to work and the couple experiences 
financial problems...

He interacts 2-3 times a week with friends, who 
include co[-] workers.  While he does not see 
his PTSD to disrupt his friendships or marital 
relationship, he said that about 3-4 times a 
month he has kicked his wife while asleep at 
night.  He has no problem sleeping during the 4 
days a week when he works at night, but 
indicates some sleep problems when he sleeps at 
night.  He does not consider sleep difficulties 
to affect him the next day.

[The Veteran] reports some short[-]term memory 
problems manifested by sometimes forgetting to 
do what he has been told at home or work.  
However, he does not indicate that forgetting 
has posed a problem for him at work as he 
reports that he compensates with reminders or 
prompts from others.

[The Veteran] is not on any medication for his 
PTSD.  There is no record of psychiatric 
treatment...He denies any current type of 
psychotherapy.

Since the initial grant of service connection, the only GAF score 
was 75.  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence of 
record and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by word or 
by a GAF score, is to be considered but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 
(1995).

Throughout the pendency of this appeal, the Veteran's PTSD was 
marked by the following symptomatology:  casually dressed; neatly 
groomed; good personal hygiene; appeared cooperative; good eye 
contact; appropriate interactions; provided direct responses to 
questions; speech that was "somewhat glad," with a normal rate 
and rhythm; intact language; no impairment communication; 
euthymic affect; no perceptual disturbances; no abnormal thought 
process associations; no abnormal thought content; fair insight; 
good judgment; average fund of knowledge; no obsessive or 
ritualistic behaviors; no panic attacks; no impulsivity in 
spending money; denied suicidal or homicidal ideations, intent, 
or plan; denied feelings of hopelessness and despair; denied 
anxious, repetitive, or critical thoughts; denied having goals 
for the future; denied exhibiting a pattern of impulsive acts or 
risky behaviors; abnormal orientation, mood, and consciousness; 
nightmares; being constantly on guard, watchful, and/or easily 
startled; irritability; restless sleep; excessive nocturnal motor 
movements; familial reports of him being "withdrawn" and that 
he self-isolates; feeling as though he needed to sit with his 
back to the wall at restaurants; feelings of being "panicky" in 
crowds; avoidance of news reports; some dysphoric feelings; 
avoided busy stores;  intrusive recollections; avoidance of 
discussions concerning inservice events; opted to work the night 
shift to avoid interaction with people; and concentration 
problems.  These symptoms were described as "mild," and lead to 
no more than decreased work efficiency and decreased ability to 
perform occupational tasks during periods of significant stress.  

The objective evidence of record did not demonstrate occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as a depressed mood, suspiciousness, 
or panic attacks.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Veteran reported working on a full-time basis as either a welder 
or a truck mechanic since his active service discharge.  Further, 
his marriage and friendships were reported as being good and that 
he socialized 2 to 3 times each week with friends and/or co-
workers.  Moreover, he reported no time lost from work and that 
he was considered a good performer.  Additionally, he 
participated in recreational activities such as hunting and 
fishing.  Based on a longitudinal review of the evidence of 
record, the Board finds that an evaluation of 10 percent, but not 
more, is warranted for the Veteran's service-connection PTSD 
throughout the entire pendency of this appeal.  Fenderson, 12 
Vet. App. at 126.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 10 percent 
rating inadequate.  The Veteran's service-connected PTSD is 
evaluated as a psychiatric disability, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Veteran's service-connected PTSD was productive of occupational 
and social impairment due to symptoms that were described as 
mild.  He reported short-term memory problems that would cause 
him to forget instructions, but that he was able to correct for 
it through use of prompts.  He reported self-isolation and being 
withdrawn, but also that he had good relationships with family, 
friends, and co-workers.  He further reported socializing 2 to 3 
times each week.  He has been employed on a full-time basis since 
his service discharge, and reported being considered a good 
performer.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are congruent with the disability 
picture represented by a 10 percent disability rating.  A rating 
in excess of 10 percent is provided for certain manifestations of 
PTSD, but the medical evidence demonstrates that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating reasonably describe the Veteran's disability 
level and symptomatology and, therefore, a schedular evaluation 
is adequate and no referral is required.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, the 
Board finds that the Veteran is not entitled to a referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an initial evaluation in excess of 10 
percent at any point during the pendency of this appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

An initial evaluation of 10 percent, but not more, for PTSD is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


